DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martinez Ruvalcaba et al. (Pub # US 2019/0367029 A1) (Here after refer as Martinez).
Consider claim 1, Martinez clearly shows and discloses a method, comprising: identifying by a transport (100, Fig. 1) determining, by one or more sensors (140-146, Fig. 1) of a transport, that the transport is unsafe to operate based on data collected by a sensor of the transport [0030]; sending, from the transport, the providing, by the one or more sensors, sensor data related to the unsafe operation to a server [0024]; receiving, from the server, an operating parameter calculated by the server based on the data; and limiting, by the transport, an operational characteristic of the transport based on the operating parameter [0025-0026].
Consider claim 2, Martinez clearly shows and discloses the method, wherein the data comprises on one or more of; information identifying a type of unsafe operation, and information identifying a level of unsafe operation [0039-0040].
Consider claim 3, Martinez clearly shows and discloses the method, comprising: replacing, by the transport, a previous operating parameter with the operating parameter [0043].
Consider claim 4, Martinez clearly shows and discloses the method, wherein the limiting an operational characteristic of the transport based on the operating parameter further comprises: limiting the operational characteristic by an amount based on the one or more of the identified type of unsafe operation and the identified level of unsafe operation [0043-0044].
Consider claim 5, Martinez clearly shows and discloses the method, wherein the transport operating parameter comprises information specifying on how to correct the unsafe operation [0029 and 0055].
Consider claim 6, Martinez clearly shows and discloses the method, wherein the data comprises one or more of: data identifying unsafe operation is due to one or more of an issue with the transport, data identifying erratic driving associated with the transport, data identifying a weather condition associated with the transport conditions, and data identifying a condition of a-road associated with the transport [0024, 0067 and 0072].
	Consider claim 7, Martinez clearly shows and discloses the method, comprising: providing one or more of changing the operating parameter to a previous operating parameter in response to an operation of the transport complying with the operating parameter for a certain period of time [0067].
	Consider claim 8, Martinez clearly shows and disclose a transport, comprising: a processor (110, Fig. 1); and a sensor (140-146, Fig. 1); a memory (115, Fig. 1) storing one or more instruction; and a processor that when executing the one or more instructions is configured to: receive data from the sensor (140-146, Fig. 1) [0040-0041], identify determine, by one or more sensors of a transport, that the transport is unsafe to operate from the data [0024]; send the to a server; receive, from the server, an operating parameter calculated by the server based on the data; and limit an operational characteristic of the transport based on the operating parameter [0025-0026].
	Consider claim 9, Martinez clearly shows and discloses the transport, wherein the data comprises one or more of; information identifying a type of unsafe operation, and information identifying a level of unsafe operation [0039-0040].
	Consider claim 10, Martinez clearly shows and discloses the transport, wherein the processor is further configured to replace a previous operation parameter with the operation parameter [0043].
	Consider claim 11, Martinez clearly shows and discloses the transport, wherein when the processor is configured to limit an operational characteristic of the transport based on the operating parameter, the processor is further configured to limit the operational characteristic by an amount based on the one or more of the identified type of unsafe operation and the identified level of unsafe operation [0043-0044].
	Consider claim 12, Martinez clearly shows and discloses the transport, wherein the operation parameter comprises information specifying how to correct the unsafe operation [0029 and 0055].
	Consider claim 13, Martinez clearly shows and discloses the transport, wherein the data comprises one or more of: data identifying unsafe operation is due to one or more of an issue with the transport, data identifying erratic driving associated with the transport, data identifying a weather condition associated with the transport conditions, and data identifying a condition of a-road associated with the transport [0024, 0067 and 0072].
	Consider claim 14, Martinez clearly shows and discloses the transport, wherein the processor is further configured to: changing the operating parameter to a previous operating parameter in response to an operation of the transport complying with the operating parameter for a certain period of time [0067].
	Consider claim 15, Martinez clearly shows and disclose a non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a transport cause the processor to perform: identifying that the transport is unsafe to operate based on data collected by a sensor of the transport [0024]; sending the data to a server; receiving, from the server, an operating parameter calculated by the server based on the data; and limiting an operational characteristic of the transport based on the operating parameter [0025-0026].
	Consider 16, Martinez clearly shows and discloses the non-transitory computer readable medium, wherein the data comprises one or more of; information identifying a type of unsafe operation, and information identifying a level of unsafe operation [0039-0040].
	Consider claim 17, Martinez clearly shows and discloses the non-transitory computer readable medium, wherein the one or more instructions further cause the processor to perform replacing a previous operation parameter with the operation parameter [0043].
	Consider claim 18, Martinez clearly shows and discloses the non-transitory computer readable medium, wherein the limiting an operational characteristic of the transport based on the operating parameter further comprise: limiting the operational characteristic by an amount based on the one or more of the identified type of unsafe operation and the identified level of unsafe operation [0043-0044], and wherein the operation parameter comprises information specifying how to correct the unsafe operation [0029 and 0055].
	Consider claim 19, Martinez clearly shows and discloses the non-transitory computer readable medium, wherein the data comprises one or more of: : data identifying unsafe operation is due to one or more of an issue with the transport, data identifying erratic driving associated with the transport, data identifying a weather condition associated with the transport conditions, and data identifying a condition of a-road associated with the transport [0024, 0067 and 0072].
	Consider claim 20, Martinez clearly shows and discloses the non-transitory computer readable medium, wherein the one or more instruction further cause the processor to perform: changing the operating parameter to a previous operating parameter in response to an operation of the transport complying with the operating parameter for a certain period of time [0067].
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687